     Case 18-40887-JMM                        Doc 60          Filed 01/13/19 Entered 01/13/19 19:07:49                               Desc Main
                                                             Document     Page 1 of 28



 Fill in this information to identify your case:


 Debtor 1           Michael                                        Kelley
                     First Name              Middle Name           Last Name

 Debtor 2            Cami                                          Kelley
 (Spouse, if filing) First Name              Middle Name           Last Name


 United States Bankruptcy Court for the: District of Idaho

 Case number
                                                                                                                                         Check if this is an
                     (If known)                                                                                                          amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                 Your assets
                                                                                                                                 Value of what you own

1. Schedule NB: Property (Official Form 106A/B)
                                                                                                                                     $     218,000.00
    la. Copy line 55, Total real estate, from Schedule A/B


    lb. Copy line 62, Total personal property, from Schedule A/B                                                                             75,668.70

    1c. Copy line 63, Total of all property on Schedule A/B                                                                          $     293,668 70


Part 2:         Summarize Your Liabilities



                                                                                                                                 Your liabilities
                                                                                                                                 Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D
                                                                                                                                     $     276,221.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                             15,146.96
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                     $      150,636.58


                                                                                                        Your total liabilities             442,004.54


Part 3:         Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                               4,972.56
    Copy your combined monthly income from line 12 of Schedule I

5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J                                                                                     3,577 67




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                    page 1 of 2
         Case 18-40887-JMM                      Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                                       Desc Main
                                                                 Document     Page 2 of 28

   Debtor 1       Michael                                             Kelley                          Case number   (of known)
                  First Name     Middle Name         Last Name




   Part 4:      Answer These Questions for Administrative and Statistical Records


   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

        ❑ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
        0 Yes


   7.   What kind of debt do you have?

        0 Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        ❑ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
          this form to the court with your other schedules.



   8 From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                   $      9,900.48




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:



                                                                                                            Total claim


         From Part 4 on Schedule E/F, copy the following:



        9a. Domestic support obligations (Copy line 6a.)
                                                                                                                                      0.00


        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
                                                                                                                                 15,146.96

                                                                                                                                      0.00
        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


                                                                                                                                 89,508.00
        9d. Student loans. (Copy line 6f.)


        9e. Obligations arising out of a separation agreement or divorce that you did not report as                                   0.00
            priority claims. (Copy line 6g.)


        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                          0.00


        9g. Total. Add lines 9a through 9f.
                                                                                                             $              104,654.96




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 2 of 2
         Case 18-40887-JMM                              Doc 60        Filed 01/13/19 Entered 01/13/19 19:07:49                                 Desc Main
                                                                     Document     Page 3 of 28

Fill in this information to identify your case and this filing:


Debtor 1              Michael                                                 Kelley
                      First Name                   Middle Name               Last Name


Debtor 2              Cami                                                   Kelley
(Spouse, if filing)   First Name                   Middle Name               Last Name



United States Bankruptcy Court for the: District of Idaho

Case number
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing

 Official Form 106A/B
 Schedule A/B: Property                                                                                                                                     12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.


Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

     El No. Go to Part 2.
     ❑ Yes. Where is the property?
                                                                      What is the property? Check all that apply.      Do not deduct secured claims or exemptions. Put
                                                                      ❑    Single-family home                          tie amount of any secured claims on Schedule D:
       1.1                                                                                                             Creditors Who Have Claims Secured by Property.
                                                                      ❑    Duplex or multi-unit building
              Street address, if available, or other description
                                                                      ❑    Condominium or cooperative                  Current value of the Current value of the
                                                                      ❑    Manufactured or mobile home                 entire property?      portion you own?
                                                                      ❑    Land
                                                                      ❑    Investment property
                                                                      ❑    Timeshare                                   Describe the nature of your ownership
              City                             State      ZIP Code                                                     interest (such as fee simple, tenancy by
                                                                      ❑    Other
                                                                                                                       the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one
                                                                      ❑    Debtor 1 only

              County                                                  ❑    Debtor 2 only
                                                                      ❑    Debtor 1 and Debtor 2 only
                                                                                                                       ❑ Check if this is community property
                                                                                                                         (see instructions)
                                                                      ❑ At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:
     If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                     ❑    Single - family home                         the amount of any secured claims on Schedule D:
       1.2                                                                                                             Creditors Who Have Claims Secured by Property.
                                                                     ❑    Duplex or multi-unit building
               Street address, if available, or other description
                                                                     ❑ Condominium or cooperative                      Current value of the Current value of the
                                                                     ❑    Manufactured or mobile home                  entire property?      portion you own?
                                                                     ❑    Land                                         $                       $
                                                                     ❑    Investment property
                                                                                                                       Describe the nature of your ownership
                                                                     ❑    Timeshare
               City                            State      ZIP Code                                                     interest (such as fee simple, tenancy by
                                                                     ❑    Other                                        the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one
                                                                     ❑    Debtor 1 only

              County                                                 ❑    Debtor 2 only
                                                                     ❑    Debtor 1 and Debtor 2 only                   ❑ Check if this is community property
                                                                     ❑ At least one of the debtors and another           (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


 Official Form 106A/B                                                Schedule A/B: Property                                                              page 1
         Case 18-40887-JMM                               Doc 60             Filed 01/13/19 Entered 01/13/19 19:07:49                                             Desc Main
                                                                           Document     Page 4 of 28
 Debtor 1               Michael                                                         Kelley 0                  Case number   Of known)
                         Fest Name     Middle Name             Last Name



                                                                                •
                                                                            What Is the property? Check all that apply.               Do not deduct secured claims or exemptions. Put
                                                                            ❑ Single-family home                                      the amount of any secured claims on Schedule D:
         1.3                                                                                                                          Creditors Who Have Claims Secured by Property.
                 Street address, if available, or other description         ❑ Duplex or multi - unit building
                                                                            ❑       Condominium or cooperative                        Current value of the Current value of the
                                                                                                                                      entire property?      portion you own?
                                                                            ❑       Manufactured or mobile home
                                                                            ❑       Land                                              $                          $
                                                                            ❑       Investment property
                 City                            State      ZIP Code        ❑ Timeshare                                               Describe the nature of your ownership
                                                                                                                                      interest (such as fee simple, tenancy by
                                                                            ❑       Other                                             the entireties, or a life estate), if known.

                                                                            Who has an interest in the property? Check one.
                                                                            ❑ Debtor 1 only
                 County
                                                                            ❑ Debtor 2 only
                                                                            ❑ Debtor 1 and Debtor 2 only                              ❑ Check if this is community property
                                                                                                                                            (see instructions)
                                                                            ❑ At least one of the debtors and another

                                                                            Other information you wish to add about this item, such as local
                                                                            property Identification number:


2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                               0.00
   you have attached for Part 1. Write that number here.                                                                                                  4




Part 2:           Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

     •      No
     ❑      Yes


                 Make:                                                     Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
     3.1.
                                                                                                                                      the amount of any secured claims on Schedule D:
                                                                            ❑ Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
                 Model:
                                                                            ❑ Debtor 2 only
                 Year:                                                                                                                Current value of the Current value of the
                                                                                    Debtor 1 and Debtor 2 only
                                                                                                                                      entire property?      portion you own?
                 Approximate mileage:                                       ❑ At least one of the debtors and another
                 Other information:
                                                                            ❑ Check if this is community property (see
                                                                              instructions)



     If you own or have more than one, describe here:

                                                                            Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
     3.2.        Make:
                                                                                                                                      the amount of any secured claims on Schedule a
                                                                            ❑ Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
                 Model:
                                                                            ❑ Debtor 2 only
                 Year:                                                                                                                Current value of the Current value of the
                                                                            ❑ Debtor 1 and Debtor 2 only
                                                                                                                                      entire property?      portion you own?
                 Approximate mileage:                                       ❑ At least one of the debtors and another
                 Other information:
                                                                            ❑ Check if this is community property (see
                                                                              instructions)




 Official Form 106A/B                                                        Schedule A/B: Property                                                                     page 2
           Case 18-40887-JMM                       Doc 60        Filed 01/13/19 Entered 01/13/19 19:07:49                                          Desc Main
                                                                Document     Page 5 of 28
 Debtor 1           Michael                                             Kelley                       Case number   (II known)
                    First Name       Middle Name    Last Name




     3.3 Make:                                                  Who has an interest in the property? Check one            Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
            Model:                                              ❑ Debtor 1 only
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                ❑ Debtor 2 only
            Year:                                                                                                         Current value of the      Current value of the
                                                                ❑ Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                          entire property?          portion you own?
                                                                ❑ At least one of the debtors and another
            Other information:
                                                                ❑ Check if this is community property (see
                                                                  instructions)


     3.4        Make:                                           Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D.-
                Model:                                          ❑ Debtor 1 only
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                ❑ Debtor 2 only
            Year:                                                                                                         Current value of the Current value of the
                                                                ❑ Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                          entire property?      portion you own?
                                                                ❑ At least one of the debtors and another
            Other information:
                                                                ❑ Check if this is community property (see
                                                                  instructions)




4.   Watercraft, aircraft, motor homes, APIs and other recreational vehicles, other vehicles, and accessories
     Examples . Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
     ❑ Yes


     4.1. Make:                                                 Who has an interest in the property? Check one            Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
                Model:                                          ❑ Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
                                                                ❑ Debtor 2 only
            Year:
                                                                ❑ Debtor 1 and Debtor 2 only                              Current value of the Current value of the
            Other information:                                  ❑ At least one of the debtors and another                 entire property?      portion you own?


                                                                1-..1 Check if this is community property (see
                                                                     instructions)



     If you own or have more than one, list here:

     4.2 Make:                                                  Who has an interest in the property? Check one            Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
                Model:                                          ❑ Debtor 1 only
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                ❑ Debtor 2 only
                Year:                                                                                                      Current value of the Current value of the
                                                                ❑ Debtor 1 and Debtor 2 only
                                                                                                                           entire property?      portion you own?
                Other information:                              ❑ At least one of the debtors and another


                                                                ❑ Check if this is community property (see
                                                                  instructions)




5    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                                0.00
     you have attached for Part 2. Write that number here




 Official Form 106A/B                                            Schedule A/B: Property                                                                     page 3
        Case 18-40887-JMM                        Doc 60          Filed 01/13/19 Entered 01/13/19 19:07:49                          Desc Main
                                                                Document     Page 6 of 28
    Debtor 1      Michael                                              Kelley D                     Case number   lit   known)
                  First Name       Middle Name      Last Name




                Describe Your Personal and Household Items


                                                                                                                                 Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured claims
                                                                                                                                 or exemptions.

6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
      VI No
      ❑ Yes. Describe


7     Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                collections; electronic devices including cell phones, cameras, media players, games
      O No
      ❑ Yes. Describe


8. Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      O No
      ❑ Yes. Describe


9. Equipment for sports and hobbies
      Examples. Sports, photographic, exercise, and other hobby equipment; bicydes, pool tables, golf clubs, skis; canoes
                and kayaks; carpentry tools; musical instruments
      O    No
      ❑ Yes. Describe


10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      O    No
      ❑ Yes. Describe                                                                                                             $

11. Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      O No
      ❑ Yes. Describe



12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                gold, silver
      O No
      ❑ Yes. Describe

13. Non-farm animals

      Examples: Dogs, cats, birds, horses

      O No
      ❑ Yes. Describe
                               1

14. Any other personal and household items you did not already list, including any health aids you did not list

      O    No
      ❑ Yes. Give specific
        information.

15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                          0.00
   for Part 3. Write that number here



 Official Form 106A/B                                            Schedule A/13: Property                                                      page 4
       Case 18-40887-JMM                       Doc 60           Filed 01/13/19 Entered 01/13/19 19:07:49                               Desc Main
                                                               Document     Page 7 of 28
Debtor 1       Michael                                                Kelley a                 Case number   (Jknown)
               First Name    Middle Name          Last Name




Part 4:      Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.

16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   VI No
   1:1 Yes                                                                                                     Cash:




17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

   •   No
   ❑ Yes                                                        Institution name:


                             17.1 Checking account:

                             17.2. Checking account:

                             17.3 Savings account:

                             17.4. Savings account:

                             17.5 Certificates of deposit:

                             17.6 Other financial account:

                             17.7. Other financial account:

                             17.8. Other fin ancial account:

                             17.9. Other financial account:




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   •   No
   ❑ Yes                     Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   WI No                     Name of entity:                                                                   % of ownership:
   ❑ Yes. Give specific                                                                                        0%
     information about
     them                                                                                                      0%
                                                                                                               0%




Official Form 106A/B                                           Schedule A/B: Property                                                            page 5
       Case 18-40887-JMM                      Doc 60                 Filed 01/13/19 Entered 01/13/19 19:07:49                    Desc Main
                                                                    Document     Page 8 of 28
Debtor 1      Michael                                                      Kelley                Case number   ofknown)
               First Name     Middle Name               Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   O    No
   ❑ Yes. Give specific       Issuer name:
     information about
     them




21 Retirement or pension accounts
   Examples: Interests in IRA. ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   O    No
   ❑ Yes. List each
     account separately. Type of account:                  Institution name:

                              401(k) or similar plan:

                              Pension plan:

                              IRA:

                              Retirement account:

                              Keogh:

                              Additional account:

                              Additional account:




22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   •    No

   ❑ Yes                                            Institution name or individual:

                              Electric:

                              Gas:

                              Heating oil:

                              Security deposit on rental unit:

                              Prepaid rent:

                              Telephone:

                              Water:

                              Rented furniture:

                              Other:




23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   O    No

   ❑ Yes                    Issuer name and description:




Official Form 106A/B                                                 Schedule A/B: Property                                           page 6
          Case 18-40887-JMM                     Doc 60          Filed 01/13/19 Entered 01/13/19 19:07:49                                                   Desc Main
                                                               Document     Page 9 of 28
Debtor 1         Michael                                            Kelley gi                     Case number ork,..,)
                 First Name    Middle Name         Last Name




24 Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program .
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

      O   No
      ❑ Yes                          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(0




25 Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit

      O   No
      ❑ Yes. Give specific
        information about them..


26    Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      0 No
      ❑ Yes. Give specific
        information about them....


27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      O   No
      ❑ Yes. Give specific
        information about them....


Money or property owed to you?                                                                                                                            Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

28 Tax refunds owed to you

      O   No
      ❑ Yes. Give specific information                                                                            Federal:
             about them, including whether
             you already filed the returns                                                                        State:
             and the tax years.
                                                                                                                  Local:



29 Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      O   No
      ❑ Yes. Give specific information
                                                                                                                 Alimony:

                                                                                                                 Maintenance:

                                                                                                                 Support:

                                                                                                                 Divorce settlement .

                                                                                                                                        Propetys lemnt:


30.   Other amounts someone owes you
      Examples.- Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits; unpaid loans you made to someone else
      O   No
      ❑ Yes. Give specific information




 Official Form 106A/B                                          Schedule A/B: Property                                                                                page 7
     Case 18-40887-JMM                          Doc 60          Filed 01/13/19 Entered 01/13/19 19:07:49                                             Desc Main
                                                              Document      Page 10 of 28
 Debtor 1       Michael                                                   Kelley D                        Case number of knowro
                 First Name     Middle Name           Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    0 No
    ❑ Yes. Name the insurance company                Company name:                                           Beneficiary:                            Surrender or refund value:
           of each policy and list its value...




32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
    O   No
    ❑ Yes. Give specific information



33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples . Accidents, employment disputes, insurance claims, or rights to sue
    ❑   No

                                                                                                                                                         Unknown
    O Yes. Describe each claim.
                                                     Workman's comp claim from a work injury

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
    0 No
    ❑ Yes. Describe each claim.




35. Any financial assets you did not already list

   O No
   ❑ Yes. Give specific information
                                                                                                                                                     $


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here                                                                                                                $                    0.00




Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   O    No. Go to Part 6.
   ❑ Yes. Go to line 38.
                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

38. Accounts receivable or commissions you already earned
    O   No
    ❑ Yes. Describe


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

    O   No
    ❑ Yes. Describe




 Official Form 106A/B                                             Schedule A/B: Property                                                                         page 8
           Case 18-40887-JMM                       Doc 60         Filed 01/13/19 Entered 01/13/19 19:07:49                          Desc Main
                                                                Document      Page 11 of 28
Debtor 1            Michael                                           Kelley gl                Case number
                    First Name     Middle Name       Lae Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

      •    No
      ❑ Yes. Describe



41. Inventory
      IJ No
      ❑ Yes. Describe



42. Interests in partnerships or joint ventures
      •    No
      ❑ Yes. Describe            Name of entity:                                                              % of ownership:




                                                                                                                                $


43. Customer lists, mailing lists, or other compilations
      J. No
      ❑    Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                ❑     No
                ❑ Yes. Describe



44. Any business-related property you did not already list
      •    No
      ❑ Yes. Give specific
        information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                         0.00
   for Part 5. Write that number here




Part 6:         Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      21No. Go to Part 7.
      ❑ Yes. Go to line 47.

                                                                                                                                Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured claims
                                                                                                                                or exemptions.
47.   Farm animals
      Examples: Livestock, poultry, farm-raised fish
           No
      ❑ Yes




 Official Form 106A/B                                            Schedule NB: Property                                                       page 9
     Case 18-40887-JMM                        Doc 60         Filed 01/13/19 Entered 01/13/19 19:07:49                            Desc Main
                                                           Document      Page 12 of 28
 Debtor 1       Michael                                              Kelley                    Case number   (do.own)
                First Name     Middle Name         Last Name




48. Crops—either growing or harvested

    ZI No
    ❑ Yes. Give specific
      information

49 Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
   O No
    ❑ Yes



50 Farm and fishing supplies, chemicals, and feed

    O   No
    ❑ Yes



51 Any farm- and commercial fishing-related property you did not already list
    el No
    ❑ Yes. Give specific
      information

52 Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                0.00
   for Part 6. Write that number here
                                                                                                                             $
                                                                                                                        4



Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
   Examples: Season tickets, country club membership

   ZI No
   ❑ Yes. Give specific
     information




54 Add the dollar value of all of your entries from Part 7. Write that number here                                                         0.00



Part 8:      List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                        $           0.00

56. Part 2: Total vehicles, line 5
                                                                                        0.00

57. Part 3: Total personal and household items, line 15                       $         0.00

58. Part 4: Total financial assets, line 36                                   $         0.00

59. Part 5: Total business-related property, line 45                          $         0.00

                                                                                        0.00
60. Part 6: Total farm- and fishing-related property, line 52

61. Part 7: Total other property not listed, line 54                      +$            0.00

62. Total personal property. Add lines 56 through 61.
                                                                                        0.00 Copy personal property total 4 + $           0.00


                                                                                                                                          0.00
63 Total of all property on Schedule A/B. Add line 55 + line 62




 Official Form 106A/B                                          Schedule A/B: Property                                                 page 10
        Case 18-40887-JMM                           Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                                      Desc Main
                                                                    Document      Page 13 of 28


   Fill in this information to identify your case:


   Debtor 1            Michael                                               Kelley
                        First Name               Middle Name                 Last Name                      Check if this is:
   Debtor 2             Cami                                                 Kelley
   (Spouse, if   filing) Fast Name               Middle Name                 Last Name
                                                                                                            0 An amended filing
                                                                                                            ❑ A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the:                     District of
                                                                                                              expenses as of the following date:
   Case number                                                                                                  MM / DD / YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                         12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:              Describe Your Household

 1. Is this a joint case?

    ❑      No. Go to line 2.
    VI Yes. Does Debtor 2 live in a separate household?

                        No
                   ❑    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2 Do you have dependents?                     LI No
                                                                                         Dependent's relationship to              Dependent's         Does dependent live
    Do not list Debtor 1 and                   if Yes. Fill out this information for     Debtor 1 or Debtor 2                     age                 with you?
    Debtor 2.                                      each dependent
                                                                                                                                                      ❑    No
    Do not state the dependents'                                                         Son                                      15
    names.                                                                                                                                            O Yes

                                                                                                                                                      D    No
                                                                                         Daughter                                 8
                                                                                                                                                      EA Yes

                                                                                                                                                      ❑    No
                                                                                                                                                      [::1 Yes

                                                                                                                                                      ❑ No
                                                                                                                                                      ❑ Yes

                                                                                                                                                      1:1 No
                                                                                                                                                      ❑ Yes

 3. Do your expenses Include
                                               gi No
    expenses of people other than
    yourself and your dependents?              ❑    Yes


 Part 2:           Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                     Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                           971.00
      any rent for the ground or lot.                                                                                       4.

      If not included in line 4:
      4a Real estate taxes                                                                                                  4a.        $

      4b      Property, homeowner's, or renter's insurance                                                                  4b         $

      4c.     Home maintenance, repair, and upkeep expenses                                                                 4c.        $                   125.00
      4d.     Homeowner's association or condominium dues                                                                   4d.        $


Official Form 106J                                                     Schedule J: Your Expenses                                                                page 1
      Case 18-40887-JMM                       Doc 60         Filed 01/13/19 Entered 01/13/19 19:07:49                                Desc Main
                                                           Document      Page 14 of 28

 Debtor 1          Michael                                           Kelley                Case number orknown)
                   First Name   Middle Name        Last Name




                                                                                                                             Your expenses


  5   Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.   Utilities:
      6a.   Electricity, heat, natural gas                                                                        6a.    $                   240.00
      6b.   Water, sewer, garbage collection                                                                      6b.    $                    42.00
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                        6c.    $                   200.00
      6d.   Other. Specify:                                                                                       6d.    $

 7. Food and housekeeping supplies                                                                                7.                         900.00
 8. Childcare and children's education costs                                                                      8.
 9. Clothing, laundry, and dry cleaning                                                                           9.                         200.00
10. Personal care products and services                                                                           10.    $                   107.00
11. Medical and dental expenses                                                                                   11.    $                   250.00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.
                                                                                                                                             215.00
                                                                                                                  12.
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                          13.    $                   130.00
14.   Charitable contributions and religious donations                                                            14.    $

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                         15a.   $

      15b. Health insurance                                                                                       15b.   $

      15c. Vehicle insurance                                                                                      15c.   $                   197.67
      15d. Other insurance. Specify:                                                                              15d.   $


16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16.

17.   Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                             17a.   $

      17b. Car payments for Vehicle 2                                                                             17b.   $

      17c. Other. Specify:                                                                                        17c.   $

      17d. Other. Specify:                                                                                        17d.   $

18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 1061).                                            18 . $


19.   Other payments you make to support others who do not live with you.

      Specify:                                                                                                     19.   $

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                            20a.   $

      20b. Real estate taxes                                                                                      20b.   $

      20c. Property, homeowner's, or renter's insurance                                                           20c.   $

      20d. Maintenance, repair, and upkeep expenses                                                               20d.   $

      20e. Homeowner's association or condominium dues                                                            20e. $



Official Form 106J                                             Schedule J: Your Expenses                                                       page 2
          Case 18-40887-JMM                     Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                           Desc Main
                                                                Document      Page 15 of 28


 Debtor 1          Michael                                            Kelley                     Case number   wkno,,n)
                   Fast Name     Middle Name        Last Name




21.    Other. Specify:                                                                                                    21.   +$



22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                                   22a.            3,577.67

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                           22b.                 0.00
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                22c.            3,577.67



23. Calculate your monthly net income.
                                                                                                                                 $    4,972 56
      23a.     Copy line 12 (your combined monthly income) from Schedule I.                                           23a

      23b.     Copy your monthly expenses from line 22c above.                                                        23b.       $    3,577.67

      23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                                       1,394.89
               The result is your monthly net income.                                                                 23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      0      No.
      lj Yes.        Explain here:




Official Form 106J                                               Schedule J: Your Expenses                                                 page 3
         Case 18-40887-JMM                        Doc 60       Filed 01/13/19 Entered 01/13/19 19:07:49                                            Desc Main
                                                             Document      Page 16 of 28

Fill in this information to identify your case:


Debtor 1           Michael                                         Kelley
                    Fest Name               Middle Name             Last Name

Debtor 2             Cami                                           Kelley
(Spouse, if filing) First Name              Middle Name             Last Name


United States Bankruptcy Court for the: District of Idaho

Case number
(If known)
                                                                                                                                                 RI   Check if this is an
                                                                                                                                                      amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                            12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        lAr No
        ❑ Yes.        Name of person                                                       . Attach Bankruptcy Petition Preparer's Notice, Declaration, and

                                                                                               Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




    x /s/ Michael Kelley                                          x /s/ Cami Kelley
         Signature of Debtor 1                                         Signature of Debtor 2


         Date
                01/11/2019                                                      01/11/2019
                                                                       Date
                MM / DO / YYYY                                                  MM / DD / YYYY




 Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
         Case 18-40887-JMM                         Doc 60         Filed 01/13/19 Entered 01/13/19 19:07:49                              Desc Main
                                                                Document      Page 17 of 28


   Fill in this information to identify your case:

   Debtor 1              Michael                                          Kelley
                         Fist Name               Midde Name               Last Name


   Debtor 2              Cami                                             Kelley
   (Spouse, if filing)   First Name              Midde Name               Last Name


   United States Bankruptcy Court for the: District of Idaho

   Case number
   (If known)                                                                                                                           Check if this is an
                                                                                                                                        amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                     04/16

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


   Part 1:          Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

         6 Married
              Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?

              No
        ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                          Dates Debtor 1 Debtor 2:                                               Dates Debtor 2
                                                                   lived there                                                            lived there


                                                                                      ❑   Same as Debtor 1                               ❑ Same as Debtor 1


                                                                 From                                                                       From
                  Number              Street                                              Number Street
                                                                   To                                                                       To




                  City                         State ZIP Code                             City                     State   ZIP Code


                                                                                      ❑   Same as Debtor 1                               I:I Same as Debtor 1


                                                                   From                                                                      From
                  Number              Street                                              Number Street
                                                                   To                                                                       To




                  City                         State ZIP Code                             City                     State     ZIP Code



   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        ❑     No
        ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




   Part 2:         Explain the Sources of Your Income

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 1
      Case 18-40887-JMM                            Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                                            Desc Main
                                                                   Document      Page 18 of 28


Debtor 1         Michael                                                    Kelley                             Case number   (of known)
                 First Name       Middle Name          Last Name




 4    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      gi    No
      ❑1    Yes. Fill in the details.




                                                               Sources of Income               Gross income             Sources of Income               Gross Income
                                                               Check all that apply.           (before deductions and   Check all that apply.       (before deductions and
                                                                                               exclusions)                                          exclusions)

                                                               ❑    Wages, commissions,                                 ❑    Wages, commissions,
             From January 1 of current year until
                                                                    bonuses, tips                                            bonuses, tips
             the date you filed for bankruptcy:
                                                               ❑I   Operating a business                                ❑    Operating a business


             For last calendar year:
                                                               ❑    Wages, commissions,                                 ❑    Wages, commissions,
                                                                    bonuses, tips                                            bonuses, tips
             (January 1 to December 31,                    )   ❑    Operating a business                                ❑    Operating a business
                                                YYYY


             For the calendar year before that:
                                                               ❑I   Wages, commissions,                                 ❑    Wages, commissions,
                                                                    bonuses, tips                                            bonuses, tips
             (January 1 to December 31,                    ) ❑      Operating a business                                ❑    Operating a business
                                                YYYY



 5.   Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      Gil   No
      ❑ Yes. Fill in the details.



                                                               Sources of Income               Gross Income from         Sources of income          Gross Income from
                                                               Describe below.                 each source               Describe below.            each source
                                                                                               (before deductions and                               (before deductions and
                                                                                               exclusions)                                          exclusions)




             From January 1 of current year until
             the date you filed for bankruptcy:

                                                                                           $



             For last calendar year:                                                       $                                                        $

             (January 1 to December 31,                )                                   $                                                        $
                                                YYYY
                                                                                           $                                                        $



              For the calendar year before that:

              (January 1 to December 31,
                                                YYYY




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 2
      Case 18-40887-JMM                                 Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                             Desc Main
                                                                        Document      Page 19 of 28


Debtor 1      Michael                                                        Kelley                      Case number ykr,..n)
               First Name        Middle Name                Last Name




 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

      ❑    No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               WI No. Go to line 7.

               ❑ Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                      total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                      child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                 Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                ❑ No. Go to line 7.

                el   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and
                          alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                             Dates of     Total amount paid         Amount you still owe   Was this payment for...
                                                                             payment


                       Selene Financial                                     09/28/2018 $               971.00 $             252,000.00         Mortgage
                       Creditor's Name
                                                                                                                                           ❑   Car
                       P. 0. Box 422039
                       Number Street                                                                                                       ❑   Credit card

                                                                                                                                           ❑   Loan repayment

                                                                                                                                           ❑   Suppliers or vendors
                       Houston                   TX 77242
                                                                                                                                           ❑   Other
                       City                    State             ZIP Code




                                                                                          $                        $                       ❑   Mortgage
                       Creditor's Name
                                                                                                                                           ❑   Car

                                                                                                                                           ❑   Credit card
                       Number Street
                                                                                                                                           ❑   Loan repayment

                                                                                                                                           ❑   Suppliers or vendors

                                                                                                                                           ❑   Other
                       City                    State             ZIP Code




                                                                                                                                           ❑   Mortgage
                       Creditor's Name
                                                                                                                                           1:1 Car

                                                                                                                                           ❑   Credit card
                       Number Street
                                                                                                                                           ❑   Loan repayment

                                                                                                                                           ❑   Suppliers or vendors

                                                                                                                                           ❑   Other
                       City                    S tate            ZIP Code




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3
      Case 18-40887-JMM                             Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                               Desc Main
                                                                    Document      Page 20 of 28


Debtor   1        Michael                                                Kelley                        Case number Of known)
                     First Name   Middle Name           Last Name




 7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
      such as child support and alimony.

      El     No
      ❑ Yes. List all payments to an insider.
                                                                         Dates of       Total amount     Amount you still Reason for this payment
                                                                         payment        paid             owe



              Insiders Name



              Number Street




              City                              State   ZIP Code



                                                                                    $
              Insider's Name


              Number Street




              City                              State   ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

      uu     No
      ❑ Yes. List all payments that benefited an insider.
                                                                        Dates of        Total amount     Amount you still Reason for this payment
                                                                        payment         paid             owe
                                                                                                                           Include creditor's name



              Insider's Name



              Number Street




              City                              State   ZIP Code




              Insiders Name



              Number Street




              City                              State   ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
     Case 18-40887-JMM                             Doc 60             Filed 01/13/19 Entered 01/13/19 19:07:49                                Desc Main
                                                                    Document      Page 21 of 28


Debtor 1       Michael                                                   Kelley                           Case number vkno,,,n)
                First Name         Middle Name          Last Name




  Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

 0. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

      YI No
      ❑ Yes. Fill in the details.
                                                               Nature of the use                    Court or agency                             Status of the case



                                                                                                                                                ❑   Pending
            Case title                                                                             Court Name
                                                                                                                                                ❑   On appeal

                                                                                                   Number Street                                ❑   Concluded

            Case number
                                                                                                   City                    State   ZIP Code




                                                                                                                                                ❑   Pending
            Case title                                                                             Court Name
                                                                                                                                                ❑   On appeal

                                                                                                   Number Street                                ❑   Concluded


            Case number
                                                                                                   City                    State   ZIP Code



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

      21 No. Go to line 11.
      ❑ Yes. Fill in the information below.

                                                                         Describe the property                                      Date      Value of the property




                 Creditor's Name



                 Number Street                                           Explain what happened

                                                                         ❑   Property was repossessed.
                                                                         ❑   Property was foreclosed.
                                                                         ❑   Property was garnished.
                 City                            State ZIP Code          ❑    Property was attached, seized, or levied.

                                                                         Describe the property                                      Date       Value of the property




                 Creditor's Name



                 Number Street
                                                                         Explain what happened


                                                                         ❑    Property was repossessed.
                                                                         ❑    Property was foreclosed.
                                                                         ❑    Property was garnished.
                 City                            State ZIP Code
                                                                         ❑    Property was attached, seized, or levied.



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
    Case 18-40887-JMM                             Doc 60                 Filed 01/13/19 Entered 01/13/19 19:07:49                                    Desc Main
                                                                       Document      Page 22 of 28


Debtor 1          Michael                                                     Kelley                        Case number   pfk,owo
                   First Name     Middle Name              Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
     O     No
     ❑ Yes. Fill in the details.

                                                                   Describe the action the creditor took                            Date action          Amount
                                                                                                                                    was taken
           Creditor's Name



           Number Street                                                                                                                             $




           City                           State ZIP Code           Last 4 digits of account number: XXXX-


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

     •     No
     ❑ Yes


 Part 5:          List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     O     No
     ❑ Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600            Describe the gifts                                                Dates you gave            Value
            per person                                                                                                              the gifts




                                                                                                                                                          $
           Person to Whom You Gave the Gift


                                                                                                                                                          $


           Number Street



           City                           State ZIP Code


           Person's relationship to you



           Gifts with a total value of more than $600              Describe the gifts                                               Dates you gave        Value
           per person                                                                                                               the gifts




           Person to Whom You Gave the Gift


                                                                                                                                                          $



           Number Street



           City                           State ZIP Code


           Person's relationship to you



Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 6
      Case 18-40887-JMM                               Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                                             Desc Main
                                                                      Document      Page 23 of 28


Debtor 1          Michael                                                       Kelley                            Case number
                    First Name      Middle Name           Last Name




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

      0 No
      ❑    Yes. Fill in the details for each gift or contribution.


            Gifts or contributions to charities                  Describe what you contributed                                             Date you           Value
            that total more than $600                                                                                                      contributed




           Chanty's Name


                                                                                                                                                              $




           Number Street




           City             State       ZIP Code




  Part 6:            List Certain Losses


  15 Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

      O    No
      ❑ Yes. Fill in the details.

             Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your       Value of property
             how the loss occurred                                                                                                         loss               lost
                                                                      Include the amount that insurance has paid. List pending insurance
                                                                      claims on line 33 of Schedule A/B: Property.


                                                                                                                                                               $




                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      VI No
      ❑ Yes. Fill in the details.

                                                                      Description and value of any property transferred                    Date payment or    Amount of payment
                                                                                                                                           transfer was
             Person Who Was Paid                                                                                                           made


             Number Street                                                                                                                                    $



                                                                                                                                                              $


             City                          State   ZIP Code



             Email or website address


             Person Who Made the Payment, if Not You



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 7
    Case 18-40887-JMM                               Doc 60                Filed 01/13/19 Entered 01/13/19 19:07:49                                   Desc Main
                                                                        Document      Page 24 of 28


Debtor 1           Michael                                                     Kelley                         Case number if known)
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred                 Date payment or    Amount of
                                                                                                                                      transfer was made payment

            Person Who Was Paid



            Number Street


                                                                                                                                                          $


            City                       State     ZIP Code




            Email or website address



            Person Who Made the Payment, if Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     21 No
     ❑ Yes. Fill in the details.

                                                                   Description and value of any property transferred                  Date payment or Amount of payment
                                                                                                                                      transfer was
                                                                                                                                      made
            Person Who Was Paid



            Number Street


                                                                                                                                                          $

            City                       State     ZIP Code

 ts Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
           No
     ❑ Yes. Fill in the details.
                                                                   Description and value of property         Describe any property or payments received       Date transfer
                                                                   transferred                               or debts paid In exchange                        was made

            Person Who Received Transfer



            Number Street




            City                       State     ZIP Code


            Person's relationship to you



            Person Who Received Transfer



            Number Street




            City                       State     ZIP Code

            Person's relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
        Case 18-40887-JMM                              Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                                              Desc Main
                                                                       Document      Page 25 of 28


Debtor 1           Michael                                                      Kelley                        Case number    otknown)

                      First Name     Mi ddle Name          Last Name




  19 Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (T hese are often called asset-protection devices.)

        Vi No
        ❑     Yes. Fill in the d etails.

                                                                   Description and value of the property transferred                                               Date transfer
                                                                                                                                                                   was made



              Name of trust




                   List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20.   Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
        closed, sold, moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
        brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
        Rir No
        ❑ Yes . Fill in the details.

                                                                       Last 4 digits of account number   Type of account or             Date account was         Last balance before
                                                                                                         Instrument                     closed, sold, moved,     closing or transfer
                                                                                                                                        or transferred


                Name of Financial Institution
                                                                       xxxx-                             ❑   Checking

               Number Street                                                                             ❑   Savings

                                                                                                         ❑   Money market

                                                                                                         ❑   Brokerage
               City                        State    ZIP Code
                                                                                                         ❑ Other


                                                                       XXXX-                             0   Checking
               Name of Financial Institution
                                                                                                         ❑   Savings

               Number Street                                                                             ❑   Money market

                                                                                                         ❑   Brokerage

                                                                                                         ❑   Other
               City                        State    ZIP Code


  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
        ltd   No
        ❑ Yes. Fill in the details.
                                                                       Who else had access to It?                      Describe the contents                            Do you still
                                                                                                                                                                        have it?

                                                                                                                                                                        ❑   No
               Name of Financial Institution                       Name
                                                                                                                                                                        ❑ Yes


               Number Street                                       Number Street



                                                                   City         State      ZIP Code
               City                        State    ZIP Code



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9
       Case 18-40887-JMM                             Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                                    Desc Main
                                                                     Document      Page 26 of 28

Debtor 1            Michael                                                     Kelley
                    First Name     Middle Name               Last Name
                                                                                                                     Case number otkivi,, ,o



 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       0 No
           Yes. Fill in the details.
                                                                    Who else has or had access to It?                      Describe the contents           Do you still
                                                                                                                                                           have It?


             Name of Storage Facility
                                                                                                                                                           ❑ No
                                                                    Name
                                                                                                                                                           ❑ Yes

             Number Street                                          Number Street


                                                                    CityState ZIP Code

             City                        State    ZIP Code



 Part 9:             Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.
       O   No
       ❑ Yes. Fill in the details.
                                                                   Where Is the property?                                  Describe the property       Value



            Owners Name


                                                                  Number Street
             Number Street




                                                                  City                          State     ZIP Code
            City                         State    ZIP Code


 Part 10:            Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
 ■ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substances, wastes, or material into the aHr, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 ■ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

 ■ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


       0 No
       ❑   Yes. Fill in the details.

                                                                   Governmental unit                          Environmental law, If you know It       Date of notice




           Name of site                                           Governmental unit


           Number Street                                          Number Street


                                                                  City                   State ZIP Code



           City                         State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10
      Case 18-40887-JMM                        Doc 60            Filed 01/13/19 Entered 01/13/19 19:07:49                                              Desc Main
                                                               Document      Page 27 of 28


Debtor 1        Michael                                                 Kelley                             Case number (,lknoinn)
                First Name   Middle Name           Last Name




  25. Have you notified any governmental unit of any release of hazardous material?

      g No
      ❑ Yes. Fill in the details.
                                                          Governmental unit                            Environmental law, if you know it                      Date of notice



            Name of site                                 Governmental unit


            Number Street                                 Number Street



                                                          City                   State ZIP Code


            City                    State   ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      g    No
      ❑ Yes. Fill in the details.
                                                                                                                                                               Status of the
                                                               Court or agency                              Nature of the case
                                                                                                                                                               case

           Case title
                                                                                                                                                               ❑    Pending
                                                               Court Name
                                                                                                                                                               ❑    On appeal

                                                               Number Street                                                                                   ❑    Concluded


           Case number                                         City                   State ZIP Code



  Part 11:         Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation

           ❑ An owner of at least 5% of the voting or equity securities of a corporation

      g    No. None of the above applies. Go to Part 12.
      ❑ Yes. Check all that apply above and fill in the details below for each business.
                                                               Describe the nature of the business                           Employer Identification number
                                                                                                                             Do not Include Social Security number or ITIN.
            Business Name

                                                                                                                             EIN:           —
            Number Street
                                                               Name of accountant or bookkeeper                              Dates business existed


                                                                                                                             From                To
            City                    State   ZIP Code

                                                               Describe the nature of the business                           Employer Identification number
                                                                                                                             Do not include Social Security number or ITIN.
            Business Name

                                                                                                                             EIN:           -

            Number Street
                                                               Name of accountant or bookkeeper                              Dates business existed



                                                                                                                             From               To
            City                    State   ZIP Code


Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 11
    Case 18-40887-JMM                              Doc 60                Filed 01/13/19 Entered 01/13/19 19:07:49                                     Desc Main
                                                                       Document      Page 28 of 28

Debtor 1             Michael                                                  Kelley
                     First Name   Middle Name
                                                                                                            Case number of known)
                                                           Last Name




                                                                   Describe the nature of the business                      Employer Identification number
                                                                                                                            Do not Include Social Security number or ITIN.
               Business Name

                                                                                                                            EIN:           —
              Number Street
                                                                   Name of accountant or bookkeeper                        Dates business existed




                                                                                                                           From                To
              City                    State     ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     El No
     ❑       Yes. Fill in the details below.

                                                                   Date Issued




              Name                                                 MM / DD / YYYY



              Number Street




              City                    State     ZIP Code




 Part 12:            Sign Below


      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



               /s/ Michael Kelley                                                   /s/ Cami Kelley
              Signature of Debtor 1                                                 Signature of Debtor 2



              Date
                      01/11/2019                                                    Date   01/11/2019
         Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

         Ri    No
         ❑     Yes


         Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

              No
         ❑ Yes. Name of person                                                                                    . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                    Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
